Case 4:18-cv-00824-O Document 103 Filed 07/14/21              Page 1 of 1 PageID 1520


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

  BEAR CREEK BIBLE CHURCH, et                §
  al.,                                       §
                                             §
         Plaintiffs,                         §
                                             §
  v.                                         §    Civil Action No. 4:18-cv-00824-O
                                             §
  EQUAL EMPLOYMENT                           §
  COMMISSION, et al.,                        §
                                             §
         Defendants.                         §

                                        ORDER

        Before the Court is Plaintiffs’ Unopposed Motion for an Extension of Time to File

 Consolidated Response and Reply (ECF No. 102). Noting the Motion is unopposed, and

 Plaintiffs’ filing was only a few hours late, the Motion should be GRANTED. The brief

 submitted on July 13, 2021, (ECF No. 101) is deemed to be properly filed, nunc pro tunc.

        SO ORDERED on this 14th day of July, 2021.

                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE
